  Case 1:19-cv-03372-AMD-RML Document 51-3 Filed 06/24/21 Page 1 of 2 PageID #: 373


DISPUTE RESOLUTION PROGRAM FOR
VERIZON WIRELESS CUSTOMERS
Arbitration Request Form




 Consumer Information
 NAME (last, first, middle)



 STREET ADDRESS                                             CITY



 STATE                                                      ZIP



 MOBILE PHONE                                               BEST NUMBER (IF DIFFERENT FROM MOBILE)




 IF CELL PHONE SERVICE WAS OBTAINED AT ANOTHER ADDRESS PLEASE PROVIDE THAT ADDRESS BELOW:

 STREET ADDRESS                                             CITY



 STATE                                                      ZIP



 CHECK THE SUBJECT(S)/ISSUES THAT BEST DESCRIBE YOUR COMPLAINT:
 ! Device/Product Performance
 ! Network Performance
 ! Billing
 ! Payments/Collections
 ! Fraud
 ! Verizon Wireless Marketing/Advertising
 ! Other – The subject of my complaint is not listed above. Please describe below




 LIST ALL TELEPHONE NUMBERS (WITH AREA CODES) AND VERIZON WIRELESS ACCOUNT NUMBERS THAT
 ARE THE SUBJECT OF YOUR DISPUTE
    Case 1:19-cv-03372-AMD-RML Document 51-3 Filed 06/24/21 Page 2 of 2 PageID #: 374
DISPUTE RESOLUTION PROGRAM FOR VERIZON WIRELESS CUSTOMERS
Arbitration Request Form


  BRIEFLY DESCRIBE THE DISPUTE YOU WOULD LIKE TO ARBITRATE




  WHEN DID YOU FIRST NOTIFY VERIZON WIRELESS IN WRITING ABOUT YOUR DISPUTE?



  WHAT REMEDY ARE YOU SEEKING?




  WHAT IS THE TOTAL DOLLAR AMOUNT OF THE REMEDY YOU ARE SEEKING?



  By signing and submitting this form, I am requesting arbitration under the BBB National Programs Rules of Binding
  Arbitration for Verizon Wireless Customers.


  ACCOUNT OWNER SIGNATURE                                                         DATE



  (form must be signed by Account Owner for the line(s) subject to the dispute)

            COMPLETED                         FORM TO BBB NATIONAL PROGRAMS

  !   Copies of any relevant bills                       !   Contracts relating to your dispute
  !   Relevant correspondence with Verizon Wireless      !   Any other documentation that supports your position

                 BY MAIL

  BBB National Programs, Inc.
  ATTN: Verizon Wireless Dispute Resolution Program
  3033 Wilson Boulevard, Suite 600
  Arlington, VA 22201




                 BY FAX

  703-247-9700
